Order reversed, with $25 costs and disbursements and motion granted, without costs, with leave to defendant to serve an amended answer within 10 days after service of a copy of the order entered herein. Memorandum: The counterclaim interposed by the defendant is conclusory in nature and does not state facts sufficient to constitute a cause of action. All concur, except Halpern, J., not participating. (Appeal from order of Oneida County Court denying plaintiff’s motion to dismiss defendant’s counterclaim.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.